By the Court :
The Political Code declares (sec. 3628): “ The Assessor must ascertain the names of all taxable persons and all property in his county subject to taxation,” and requires (sec. 3650) that officer to prepare an assessment book, in which must be specified, “ in separate columns, under the appropriate heading, first the name of the person to whom the property is assessed. * * * * By secs. 3635 and 3636 it is provided that “if the owner or claimant of any property is unknown,” the property must be assessed “ to unknown owners.”
The first duty of the Assessor under these provisions is to ascertain the name of the owner of each piece or parcel of *667property, and to assess it to him; his second—if he fails to ascertain the name of the owner—is to assess it to “ unknown owners.” It follows that the assessment to “D. B. Matlock and all owners and claimants known or unknown,” was void. This view is upheld by Kelsey v. Abbott, 18 Cal. 609 ; Smith v. Davis, 30 Cal. 537; Blatner v. Davis, 32 Cal. 328, and by other decisions of this Court.
Judgment and order reversed, and cause remanded for a new trial. Remittitur forthwith.